DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the application filed 06/30/2021.
 	
Claims 1-20 are presented for examination. Claim 1, 8, and 15 are independent Claims. 

Specification


2.         The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
	
The cross reference related to the application cited in the specification must be updated (i.e., update the relevant status, with PTO serial numbers or patent numbers where appropriate).  Correction is required.





Information Disclosure Statement

3.	The information disclosure statement filed 06/30/2021 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.

Drawings



4.	The drawings filed 06/30/2021 are accepted by the examiner.


Double Patenting


5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of Patent No. US 11080476 B2.

 	Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-15 of Patent No. US 11080476 contain every element of claims 1-20 and of the instant application and thus anticipate the claim of the instant application.  Claim of the instant application therefore are not patently distinct from the earlier patent claims and as such is unpatentable over obvious-type double patenting.  A later application claim is not patently distinct from an earlier claim if the later claim is anticipated by the earlier claim.  
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)”. ELI LILLY AND COMPANY vs. BARR LABORATORIES INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).


As to Claim 1:
Claim 1 of US 11080476 teaches a method for validating a user-provided data entry to a spreadsheet at a client device with web service metadata, the method comprising (a method for validating a user-provided data entry to a spreadsheet at a client device with web service metadata, the method comprising: 

making a request, by the client device, for web service metadata from a web service, wherein data for the spreadsheet is populated from the web service (making a request, by the client device, for web service metadata from a representational state transfer (REST)-compliant web service, wherein data is populated into different fields of the spreadsheet sourced by various databases that pass such data through the REST-compliant web service); 

determining one or more requirements of the web service based on the web service metadata; (determining one or more requirements of the REST-compliant web service based on the web service metadata, the one or more requirements including one or more of a field is required, a field is read-only, or a particular data type is needed, wherein at least one of the one or more requirements indicated by a visual feature of a respective column on a spreadsheet); 

receiving the user-provided data entry into the spreadsheet (accepting the user-provided data entry into the spreadsheet);
 
first tier validating, by the client device, if the user-provided data entry meets the one or more requirements of the web service metadata (validating if the user-provided data entry meets the one or more requirements of the web service metadata without an additional query to the REST-compliant web service); 

second tier backend validating, using the web service, if the user-provided data entry meets one or more web service rules that are not also specified by the web services metadata (backend validating, using the REST-compliant web service, if the user-provided data entry meets one or more requirements specified by the REST-compliant web service but not specified by the web service metadata); and 

indicating an invalid data entry on the spreadsheet if the user-provided data entry does not meet one or more of: the one or more requirements of the web service metadata or the one or more web service rules (indicating an invalid data entry on the spreadsheet if the user-provided data entry does not meet one or more of the one or more requirements of the web service metadata).

As to the remaining Claims 2-20, they are also rejected under obvious type double patenting as stated in Claim 1 above. 


Claim Rejections - 35 USC § 103

6.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Davis et al. (US 20160085793) in view of  Ries et al. (US 7287227).

 As to Claim 1:
Davis teaches a method for validating a user-provided data entry to a spreadsheet at a client device with web service metadata (the Abstract), the method comprising: 

making a request, by the client device, for web service metadata from a web service ([0037]- [0040]: web pages may be sent by the application in response to receiving client requests containing corresponding URLs. The web pages may then be displayed by a browser on a display unit (not shown) associated with a requesting client system, thereby enabling users of the requesting client system to interact with the enterprise application), wherein data for the spreadsheet is populated from the web service ([0066]- [0070]: a user can open an existing document or create a new document in application 230. For example, the user may create a new spreadsheet in Microsoft Excel and populate the spreadsheet with various workbooks, sheets, tables, graphs, or the like … The document metadata includes information utilized by an integration component of an application (e.g., ADF-DI client component 240) to render contents of an associated document … a web-based application);

determining one or more requirements of the web service based on the web service metadata ([0104]- [0107]: validation information is determined based on the document metadata … the document metadata includes information utilized by ADF-DI client component 240 to render contents of the document based on data obtained from application server 260 … ADF-DI client component 240 determines which components are to be added to the document and where and what data is used by each component as well as applies any logic defined by a developer. ADF-DI client component 240 further determines whether any components have associated validation rules or other conditional formatting rules); 

receiving the user-provided data entry into the spreadsheet ([0054]-[0061] and [0091]: Application 230 is representative of one or more software elements that allow users to generate, edit, or otherwise interact with documents … Microsoft Excel … to provide an input/output mechanism within document 250. In this example, a text box component can be added to document 250 and mapped to an attribute of ADF model 280 provided by or exposed through ADF-DI server component 270 to ADF-DI client component 240); 

first tier validating, by the client device, if the user-provided data entry meets the one or more requirements of the web service metadata ([0096]- [0098]: client-side validation information associated with the component … ADF-DI client component 240 provides and expression builder that includes a “validation” property for some or all components that may be added to a document … if the validation property of a component is non-empty, the expression is evaluated, and the resulting set of validation rules are added to the document);

indicating an invalid data entry on the spreadsheet if the user-provided data entry does not meet one or more of: the one or more requirements of the web service metadata or the one or more web service rules ([0108]- [0111]: if a field is mandatory and the corresponding Excel cells are blank, a validation failure can be reported immediately … validation failures to be reported to end users promptly in a manner temporally close to the corresponding data entry operation/ [0090]-[0093]: an invalid cell is provided with a border highlighted (e.g., in red) … a "cell error pop-up" is provided. The cell error pop-up can provide details close to the invalid cell). 

Davis, however, does not specifically teach the following: 

Ries teaches second tier backend validating, using the web service, if the user-provided data entry meets one or more web service rules that are not also specified by the web services metadata ([0074-0076]: the backend application logic resides on a different server from that used to host the web server software … The login brain receives login information provided by the editing client via the login page and performs a validation check … If the login brain is able to validate the provided login information, step 404, the edit brain assembles the edit mode components, which are delivered to the editing client).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Davis with Ries because it would have provided the enhanced capability for updating of a wide variety of data sources with potentially complex relations to the provided web page.As to Claim 2:
Davis teaches the one or more requirements of the web service metadata include one or more properties for attributes and the one or more web service rules include one or more business rules for the data ([0043], [0044], [0061], [0067], and [0068]).As to Claim 3:
Davis teaches the data from the web service includes headers in the spreadsheet and the user-provided data entry includes data under the headers ([0068] and [0110]- [0112]).
As to Claim 4:
Davis teaches the data from the web service includes data under headers in the spreadsheet and the user-provided data entry includes changes to the data under the headers ([0068] and [0110]- [0112]).As to Claim 5:
Davis  does not teach, Ries teaches the user-provided data entry is determined to be valid based on the one or more requirements of the web service metadata in the first tier validating but invalid based on a one or more web service rules in the second tier backend validating ([0058-0059] and [0081]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Davis with Ries because it would have provided the enhanced capability for updating of a wide variety of data sources with potentially complex relations to the provided web page.As to Claim 6:
Davis teaches indicating an invalid data entry includes displaying a list of two or more of: the one or more requirements of the web service metadata or the one or more web service rules, to be corrected ([0108]- [0111]).
As to Claim 7:
Davis  does not teach, Ries teaches the second tier backend validating is initiated by a user-provided input ([0058-0059]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Davis with Ries because it would have provided the enhanced capability for updating of a wide variety of data sources with potentially complex relations to the provided web page.
As to Claims 8-14:
Refer to the discussion of Claims 1-7 above, respectively, for rejections. Claims 8-14 are the same as Claims 1-7, except Claims 8-14 are medium Claims and Claims 1-7  are method Claims. 

As to Claims 15-20:
Refer to the discussion of Claims 1, 2, and 4-7 above, respectively, for rejections. Claims 15-20 are the same as Claims 1, 2, and 4-7, except Claims 15-20  are apparatus Claims and Claims 1-7  are method Claims. 

Conclusion

7.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.

Contact information

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAIKHANH NGUYEN whose telephone number is (571) 272-4093. The examiner can normally be reached on Monday-Friday from 9:00 AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached at (571)272-8352. 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
	
/MAIKHANH NGUYEN/Primary Examiner, Art Unit 2176